Third District Court of Appeal
                                State of Florida

                      Opinion filed September 15, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D20-1669
                         Lower Tribunal No. 18-9086
                            ________________


                              Trandworld, Inc.,
                                 Petitioner,

                                      vs.

                             Justin Rubin, et al.,
                                Respondents.



     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Martin Zilber, Judge.

      Tirado-Luciano & Tirado, and Monica Tirado and Alex Tirado-Luciano,
for petitioner.

     Siegfried Rivera, and B. Michael Clark, Jr., for respondents.


Before LINDSEY, LOBREE and BOKOR, JJ.

     PER CURIAM.
           ON MOTION FOR REHEARING OR CLARIFICATION

      Petitioner’s motion for rehearing is granted. We withdraw our previous

opinion and issue this opinion in its place.

      The petition for certiorari is dismissed without prejudice to petitioner

seeking appellate review of the denial of its motion for relief and the order

imposing sanctions once a final order has been entered. See, e.g., Jaye v.

Royal Saxon, Inc., 720 So. 2d 214, 215 (Fla. 1998) (“[I]t is settled law that,

as a condition precedent to invoking a district court’s certiorari jurisdiction,

the petitioning party must establish that it has suffered an irreparable harm

that cannot be remedied on direct appeal.”).

      Petition dismissed.




                                       2